DETAILED ACTION
Claims 1-3, 5-9, 11 and 13-20 are allowed.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in an interview with Young Sun Kwon on August 13, 2021.
The application has been amended as follows: 
16.	An augmented reality apparatus comprising:
5




a pair of legs; 
a pair of image generation devices disposed between the pair of legs; 
a bridge portion configured to connect the pair of image generation devices; and 
a pair of holographic optical elements disposed under the pair of image generation devices, respectively, 
wherein each of the pair of image generation devices comprises: 
a light source configured to emit light; 
an image generation assembly including a spatial light modulator, a first polarization panel, a second polarization panel, and a reflection mirror, the image generation assembly being configured to receive the light and emit image light; and 

wherein the first polarization panel is disposed between the spatial light modulator and the light source, and 
wherein the reflection mirror is disposed between the spatial light modulator and the second polarization panel and spaced apart from an optical path of the internal light between the light source and the spatial light modulator, [[and]] 
wherein the correction aberration generation lens is disposed on an optical path of the image light between the image generation assembly and the holographic optical element, 
wherein the holographic optical element is disposed off-axis relative to the image light, and
wherein each of the pair of holographic optical elements is configured to generate off-axis aberration opposite to the correction aberration in the image light output from each of the correction aberration generation lens.

Election/Restrictions
Claim 1 is allowable. The restriction requirement between Groups I, drawn to a see-through type display device and Group II, drawn to an augmented reality apparatus, as set forth in the Office action mailed on January 19, 2021, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of January 19, 2021 is fully withdrawn.  Claims 16-20, directed to an augmented reality apparatus no longer withdrawn from consideration because the claims requires all the limitations of an allowable claim. 

Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  The prior art taken either singly or in combination fails to anticipate or fairly suggest the features/limitations of applicant’s independent claims, in such a manner that a rejection under 35 U.S.C. § 102 or 103 would be proper.
Regarding independent claim 1 the prior art taken either singly or in combination fails to anticipate or fairly suggest the see-through type display device as claimed.  Specifically, the examiner agrees with the reasons set forth in the remarks of July 8, 2021 pages 10-12.  
Regarding independent claim 16, claim 16 directed to an augmented reality apparatus has been amended, as set forth above, to incorporate all of the features of the see-through type display device of claim 1, and claim 16 is at least allowable for the same reasons as claim 1.  

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Examiner’s Comments
The examiner’s amendment was required to incorporate all of the features of allowable claim 1, enabling claim 16 to be rejoined, and otherwise placing the application in condition for allowance.  
Applicant’s arguments, see remarks, filed July 8, 2021, with respect to claim interpretations and claim rejections under §112 have been fully considered and in combination with the amendments are persuasive.  The claim interpretations and claim rejections under §112 have been withdrawn. 
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. Ishii US Patent Application Publication 2018/0172981, in regards to a device with some similarities but at least fails to disclose a correction aberration generation lens correcting the off-axis aberration and polarization based system, i.e. requiring a first and second polarization panel.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GEORGE G KING whose telephone number is (303)297-4273.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ricky Mack can be reached on (571) 272-2333.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-






/GEORGE G KING/Primary Examiner, Art Unit 2872                                                             August 16, 2021